UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-1374



MIHRET Y. TEWELDE,

                                                           Petitioner,

           versus


JOHN ASHCROFT,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-931)


Argued:   September 28, 2004             Decided:    November 23, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED: David Allen Garfield, Washington, D.C., for Petitioner.
Cindy S. Ferrier, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.     ON
BRIEF: Peter D. Keisler, Assistant Attorney General, Civil
Division, Linda S. Wendtland, Assistant Director, UNITED STATES
DEPARTMENT   OF  JUSTICE,   Office of   Immigration  Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mihret Y. Tewelde petitions this court for review of the

denial of her applications of asylum from Eritrea, asylum from

Ethiopia, and withholding of removal to Ethiopia.                   The Board of

Immigration Appeals (BIA) denied her applications, and Tewelde now

seeks review of the adverse rulings.          For the reasons that follow,

we deny the petition for review.



                                       I.

      Tewelde was born in 1969 in the part of Ethiopia that is now

known as Eritrea.      Tewelde claims that she is a native and citizen

of Eritrea and faced persecution there because of her religious

beliefs as a Jehovah’s Witness. In 1996, Tewelde lived in Ethiopia

for approximately five months, obtained a valid Ethiopian passport

and exit visa, and traveled to the United States.

      Tewelde entered the United States as a non-immigrant visitor

for   pleasure   and   later   filed     an   application     for    asylum   and

withholding of removal.        The INS referred Tewelde’s case to an

Immigration Judge by filing a Notice to Appear charging Tewelde

with removability for having overstayed her visa. Tewelde conceded

removability and renewed her request for asylum and withholding of

removal, arguing that she had a well-founded fear of persecution in

Ethiopia   and   Eritrea    based   on      her   religious   beliefs.        The




                                       2
Immigration Judge denied relief and ordered Tewelde’s removal but

granted voluntary departure.

       On appeal from the Immigration Judge’s decision, the BIA

granted withholding of removal to Eritrea based on Tewelde’s

religious beliefs as a Jehovah’s Witness and the current country

conditions in Eritrea.            Although Tewelde met the higher threshold

for withholding of removal to Eritrea, the BIA denied Tewelde’s

asylum claim, apparently finding it barred by her firm resettlement

in Ethiopia.          With regard to Tewelde’s claims of asylum and

withholding of removal to Ethiopia, the BIA determined that Tewelde

could safely return to Ethiopia.1                 Ultimately, the BIA granted

Tewelde’s      request      for   withholding     of   removal    to    Eritrea   but

dismissed Tewelde’s challenges to the Immigration Judge’s orders

concerning Ethiopia.

       Along with her petition for review filed in this Court,

Tewelde filed a Motion to Reconsider Dismissal of Appeal with the

BIA.       Tewelde attached new evidence to the motion to reconsider

both       denying   that   she    was   firmly   resettled      in    Ethiopia   and

rebutting the 2001 Report on the safe conditions in Ethiopia.                     The

BIA denied the motion under the standards applicable both to

motions to reconsider and to motions to reopen.                   Tewelde did not


       1
      In making its decision, the BIA took administrative notice of
The Department of State’s 2001 Country Report on Human Rights
Practices in Ethiopia, which states that the Ethiopian government
no longer deports Eritrean Jehovah’s Witnesses facing religious
persecution in Eritrea.

                                           3
file a petition for review of that order; therefore, Tewelde’s

petition for review before this Court involves only the BIA’s

denials of her applications for asylum from Eritrea, asylum from

Ethiopia, and withholding of removal to Ethiopia.



                                   II.

     Under the Immigration and Nationality Act (INA), the Attorney

General has authority to confer asylum on any refugee. 8 U.S.C. §

1158(b).   To qualify as a refugee pursuant to the INA, an alien

must be unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”     8 U.S.C. § 1101(a)(42)(A).

The “well-founded fear of persecution” standard contains both

subjective and objective components.     Chen v. INS, 195 F.3d 198,

201 (4th Cir. 1999).     To satisfy the subjective component, an

applicant must “present[] candid, credible, and sincere testimony

demonstrating a genuine fear of persecution.”          Id. (internal

quotations omitted).   The objective component requires “specific,

concrete facts that a reasonable person in like circumstances would

fear persecution.”   Id. at 202.   The applicant for asylum bears the

ultimate burden of proving her status as a refugee.       8 C.F.R. §

1208.13(a) (2004).     The applicant will be barred from asylum,




                                    4
however, if she has “firmly resettled in another country prior to

arriving in the United States.”       8 U.S.C. § 1158(b)(2)(A)(vi).

     To qualify for withholding of removal, an applicant must

demonstrate a “clear probability of persecution.”         INS v. Stevic,

467 U.S. 407, 430 (1984).      This is a more stringent standard than

that for asylum.     Chen, 195 F.3d at 205.        Unlike the grant of

asylum where an alien is entitled to remain in the United States,

withholding of removal merely bars the deportation of an alien to

a particular country.       INS v. Aguirre-Aguirre, 526 U.S. 415, 419

(1999).      Further, while asylum is discretionary, if an alien

establishes eligibility for withholding of removal, the grant is

mandatory.    Id. at 420.



                                    III.

     Our review of an administrative decision regarding an order of

removal is limited to the “administrative record on which the order

of removal is based.”    8 U.S.C. § 1252(b)(4)(A) (2004).        Further,

we give great deference to the factual findings by the BIA, as

those   factual   findings   “are   conclusive   unless   any   reasonable

adjudicator would be compelled to conclude to the contrary.”          Id.

§ 1252(b)(4)(B).    For this reason, the substantial evidence test

for review of the BIA’s conclusions mandates affirmance if the

evidence is not “so compelling that no reasonable factfinder could”

agree with the BIA’s factual conclusions.        Huaman-Cornelio v. BIA,


                                     5
979 F.3d 995, 999 (4th Cir. 1992).      We must apply the substantial

evidence test in turn to Tewelde’s claims of asylum from both

Eritrea and Ethiopia and withholding of removal to Ethiopia.

     For Tewelde’s claim of asylum from Eritrea, the BIA found that

asylum was barred by Tewelde’s “firm resettlement” in Ethiopia.

See 8 U.S.C. § 1158(b)(2)(A)(vi).      In support of this conclusion,

the BIA recognized that Tewelde obtained a valid Ethiopian passport

and exit visa, lived in Ethiopia for five months without incident,

and was a citizen or national of Ethiopia.     Tewelde now argues that

she falls within a narrow exception to the “firm resettlement” bar,

claiming that the Ethiopian passport was fraudulently obtained and

was one of mere convenience with which to flee the country.         8

C.F.R. § 1208.15 (2004).     In reviewing the evidence on record

before the BIA at the time of its decision, we conclude that

substantial evidence supports the BIA’s conclusions that Tewelde

was firmly resettled in Ethiopia.      The conclusion is “supported by

reasonable, substantial, and probative evidence on the record

considered as a whole.”   INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (internal quotation marks omitted).      Further, the evidence

on the administrative record for review is insufficient to compel

a conclusion otherwise.   Huaman-Cornelio, 979 F.3d at 999.

     In its decision regarding Tewelde’s claims of asylum and

withholding of removal to Ethiopia, the BIA found that Tewelde

could safely return to Ethiopia.    As the basis of this finding, the


                                   6
BIA took administrative notice of the 2001 Country Report prepared

by the Department of State.2   This document reveals that conditions

for Eritreans in Ethiopia significantly improved after Ethiopia and

Eritrea signed a cessation of hostilities agreement in 2000.     We

believe that this report constitutes substantial evidence that the

Ethiopian government was no longer deporting Jehovah’s Witnesses

who might face religious persecution in Eritrea.3   In reviewing the

administrative record on which the order of removal is based, we

find insufficient evidence to compel a finding of the requisite

“fear of persecution” under the asylum standard.    Id.




     2
      As the BIA took administrative notice of a report that had
not been released at the time the briefs of the parties were
submitted and there was no oral argument, Tewelde claims that she
was denied due process because she lacked the opportunity to rebut
the report.   Indeed, the report was first raised in the BIA’s
order.   However, Tewelde did have the opportunity to rebut the
Report in her motion to reconsider filed after the BIA’s decision.
A motion to reconsider provides an opportunity to rebut sufficient
to satisfy due process. See Gebremichael v. INS, 10 F.3d 28, 38
(1st Cir. 1993); Gutierrez-Rogue v. INS, 954 F.2d 769, 773 (D.C.
Cir. 1992); Rivera-Cruz v. INS, 948 F.2d 962, 968 (5th Cir. 1991);
Kaczmarczyk v. INS, 933 F.2d 588, 596-97 (7th Cir. 1991); but see
Castillo-Villagra v. INS, 972 F.2d 1017, 1029 (9th Cir. 1992)
(holding that a motion to reopen is not adequate to satisfy due
process).
     3
      To the extent that Tewelde challenges the BIA’s reliance on
the Report, she has waived this argument by not appealing the BIA’s
denial of her motion to reconsider.     See 8 U.S.C. § 1252(b)(6)
(contemplating two filings for consolidation); see also Stone v.
INS, 514 U.S. 386, 393-95 (1995) (construing the predecessor
statute § 1105a(a)(6) to require two filings).

                                  7
                              IV.

    For the foregoing reasons, we deny Tewelde’s petition to

review the BIA’s decision to deny asylum with respect to Eritrea

and Ethiopia, as well as its decision to withhold removal to

Ethiopia.



                                      PETITION FOR REVIEW DENIED




                               8